DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 09/02/2021 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 01/04/2021.  These drawings are accepted.

Double Patenting
05.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 20 of prior US Patent 10,885,108.  Although the conflicted claims are not identical, they are not patentably distinct from each other because the claims in the instant application generally recite a broader version of the claims in the prior patent.  Although some minor differences exist, the claims are generally directed towards the same embodiment.  Please see table below.
Application 17/140,507
Patent 10,885,108
1. 1. (New) A computing device comprising: at least one processor; 
at least one tangible, non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor such that the computing device is configured to:





















while one or more playback devices separate from the computing device are playing a first track streamed from a first media service, display first metadata corresponding to the first track in a graphical user interface associated with the computing device;







query one or more media services based on a selection of the first metadata via the graphical user interface;




display second metadata associated with the first metadata in the graphical user interface, wherein the second metadata is received from the one or more media services in response to the query based on the first metadata; and


cause execution of one or more commands related to a second track 



receiving, via a network interface from one or more servers of a streaming media service, data representing first metadata that is associated with a first audio track that is being played back via a playback device, wherein the 

displaying, on a graphical user interface of a streaming media service application, the first metadata that is associated with the first audio track that is being rendered, wherein a particular user account of the streaming media service is associated with the streaming media service application;

while the first audio track is being played back via the playback device, receiving, via the graphical user interface of the streaming media service application displayed on the mobile device, input data indicating a selection of an item of the first metadata from among the displayed 



querying, via the network interface, one or more media servers of a streaming media service for one or more second audio tracks that are associated with second metadata matching the selected item of first metadata;

displaying, on the graphical user interface of the streaming media service application, an indication of the one or more second audio tracks that are associated with second metadata matching the selected item of first metadata;

receiving, via the graphical user interface of the streaming media 

generating a container that includes the selected at least one second audio track.



	Claim Rejections - 35 USC § 102
07.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

08.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

09.	Claims 1 – 20 are rejected under 35 U.S.C. 102(b) as being unpatentable over Robertson et al. (US PGPub 2010/0017366), hereinafter “Robertson”.
claim 1, Robertson discloses a computing device comprising:
	at least one processor; at least one at least one tangible, non-transitory computer-readable medium comprising program instructions that are executable by the at least one processor (paragraphs [0036], [0078], a processor and computer-readable medium are used) such that the computing device is configured to:
	while one or more playback devices separate from the computing device are playing a first track streamed from a first media service, display first metadata corresponding to the first track in a graphical user interface associated with the computing device (paragraph [0059], Fig. 8A, a media file is played on a device, which comprises displaying metadata about that media file on a display interface);
	query one or more media services based on a selection of the first metadata via the graphical user interface (paragraph [0046], [0054], a selection is made on metadata of a media file in order to query content sources to locate additional media files);
	display second metadata associated with the first metadata in the graphical user interface, wherein the second metadata is received from the one or more media services in response to the query based on the first metadata (paragraph [0049], metadata associated with the additionally found media files is displayed on the display interface);
	cause execution of one or more commands related to a second track corresponding to the second metadata based on a selection of the second metadata via the graphical user interface (paragraphs [0039], [0067], a user can perform actions on the obtained media files, such as playing the file with the media player).
claim 2, and as applied to claim 1 above, Robertson discloses a device comprising:
	cause the one or more playback devices to play the second track corresponding to the second metadata (paragraphs [0039], [0067], the obtained media file is played).
	Consider claim 3, and as applied to claim 1 above, Robertson discloses a device comprising:
	add the second track corresponding to the second metadata to at least one of (i) a playlist or (ii) a digital repository (paragraphs [0070], [0074], the returned track can be added to the playlist).
	Consider claim 4, and as applied to claim 1 above, Robertson discloses a device comprising:
	query the first media service based on a selection of the first metadata via the graphical user interface (paragraph [0048], a content source is queried based on the user selecting metadata of a media file).
	Consider claim 5, and as applied to claim 1 above, Robertson discloses a device comprising:
	query a second media service based on the selection of the first metadata via the graphical user interface, wherein the second media service is different than the first media service (paragraph [0048], multiple content sources can be queried based on the user selecting metadata of a media file).
	Consider claim 6, and as applied to claim 1 above, Robertson discloses a device comprising:

	Consider claim 7, and as applied to claim 1 above, Robertson discloses a device comprising:
	display a set of metadata associated with the first metadata in the graphical user interface, wherein the set of metadata comprises the second metadata and at least third metadata, wherein the second metadata corresponds to a second track available from at least one of the one or more media services, and wherein the third metadata corresponds to a third track available from at least one of the one or more media services (paragraphs [0048], [0049], multiple media files can be obtained from multiple different content sources, such that each of the media files and their metadata can be obtained and displayed on the display interface).
	Consider claim 8, and as applied to claim 7 above, Robertson discloses a device comprising:
	display the second metadata and the third metadata in a ranked order based on one or more relevancy metrics (paragraph [0049], the relevancy of the search results can be determined, which affects how they are displayed to the user).
	Consider claim 9, and as applied to claim 8 above, Robertson discloses a device comprising:
	the one or more relevancy metrics comprise one or more of (i) bit rate, (i1) quality level, (iii) popularity, or (iv) whether a user associated with the computing device has a user account with the media service from which the track corresponding to the metadata 
	Consider claim 10, and as applied to claim 1 above, Robertson discloses a device comprising:
	the first metadata is indicative of one or more of an artist name associated with the first track, a title of the first track, an album name associated with the first track, a genre of the first track, or a year of release of the first track (paragraphs [0040], [0046], the metadata for the media files indicates the artist of the media file);
	query the one or more media services for one or more tracks having one or more of the same artist name, track title, album name, genre, or year of release as the artist name, track title, album name, genre, or year of release of the first track (paragraphs [0042], [0046], the querying for additional media files can be based on the selected metadata of the artist of the media file).
	Consider claim 11, Robertson discloses a tangible, non-transitory computer-readable media comprising program instructions that are executable by at least one processor (paragraphs [0036], [0078], a processor and computer-readable medium are used) such that a computing device is configured to perform functions comprising:
	while one or more playback devices separate from the computing device are playing a first track streamed from a first media service, displaying first metadata corresponding to the first track in a graphical user interface associated with the computing device (paragraph [0059], Fig. 8A, a media file is played on a device, which comprises displaying metadata about that media file on a display interface);

	displaying second metadata associated with the first metadata in the graphical user interface, wherein the second metadata is received from the one or more media services in response to the query based on the first metadata (paragraph [0049], metadata associated with the additionally found media files is displayed on the display interface);
	causing execution of one or more commands related to a second track corresponding to the second metadata based on a selection of the second metadata via the graphical user interface (paragraphs [0039], [0067], a user can perform actions on the obtained media files, such as playing the file with the media player).
	Consider claim 12, and as applied to claim 11 above, Robertson discloses a media comprising:
	causing the one or more playback devices to play the second track corresponding to the second metadata (paragraphs [0039], [0067], the obtained media file is played).
	Consider claim 13, and as applied to claim 11 above, Robertson discloses a media comprising:
	adding the second track corresponding to the second metadata to at least one of (i) a playlist or (ii) a digital repository (paragraphs [0070], [0074], the returned track can be added to the playlist).
claim 14, and as applied to claim 11 above, Robertson discloses a media comprising:
	querying the first media service based on a selection of the first metadata via the graphical user interface (paragraph [0048], a content source is queried based on the user selecting metadata of a media file).
	Consider claim 15, and as applied to claim 11 above, Robertson discloses a media comprising:
	querying a second media service based on the selection of the first metadata via the graphical user interface, wherein the second media service is different than the first media service (paragraph [0048], multiple content sources can be queried based on the user selecting metadata of a media file).
	Consider claim 16, and as applied to claim 11 above, Robertson discloses a media comprising:
	querying the first media service and a second media service based on the selection of the first metadata via the graphical user interface (paragraph [0048], multiple content sources can be queried based on the user selecting metadata of a media file).
	Consider claim 17, and as applied to claim 11 above, Robertson discloses a media comprising:
	displaying a set of metadata associated with the first metadata in the graphical user interface, wherein the set of metadata comprises the second metadata and at least third metadata, wherein the second metadata corresponds to a second track available from at least one of the one or more media services, and wherein the third metadata 
	Consider claim 18, and as applied to claim 17 above, Robertson discloses a media comprising:
	displaying the second metadata and the third metadata in a ranked order based on one or more relevancy metrics (paragraph [0049], the relevancy of the search results can be determined, which affects how they are displayed to the user).
	Consider claim 19, and as applied to claim 18 above, Robertson discloses a media comprising:
	the one or more relevancy metrics comprise one or more of (i) bit rate, (i1) quality level, (iii) popularity, or (iv) whether a user associated with the computing device has a user account with the media service from which the track corresponding to the metadata is available (paragraphs [0048], [0049], the relevancy of the media files can be the bit rate associated with that media file).
	Consider claim 20, and as applied to claim 11 above, Robertson discloses a media comprising:
	the first metadata is indicative of one or more of an artist name associated with the first track, a title of the first track, an album name associated with the first track, a genre of the first track, or a year of release of the first track (paragraphs [0040], [0046], the metadata for the media files indicates the artist of the media file);


Relevant Prior Art Directed to State of Art
10.	Rogers (US PGPub 2006/0195462) discloses a method of searching for media items that includes using different platforms for allowing users to search for and obtain media items from other users or storage locations that are of interest to the requesting user.

Conclusion
11.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           


	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 12, 2022